Citation Nr: 0015176	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.

In June 1995, the RO granted service connection for PTSD, 
rated as 30 percent disabling, and residuals of a right hand 
laceration, rated as zero percent disabling.  The veteran 
thereafter disagreed with the assigned evaluations, and a 
statement of the case was issued to him.  However, regarding 
the laceration of the hand rating, the veteran did not 
perfect the appeal, and with respect to the PTSD rating, in 
October 1996, after receiving an increased rating to 50 
percent, the veteran withdrew the appeal.  38 C.F.R. 
§ 20.204(b) (1999).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating action, denying entitlement 
to an increased evaluation in excess of 50 percent for PTSD.

At his hearing held in May 1999, the veteran's representative 
indicated that the veteran wanted to pursue service 
connection claims for a bipolar disorder, and passive-
aggressive disorder.  It is noted that in November 1975 
service connection for a passive-aggressive personality was 
denied.  Nonetheless, the matters are referred to the RO for 
any development deemed appropriate.


REMAND

The veteran seeks an increased rating in excess of 50 percent 
for PTSD.  At his hearing in May 1999 the veteran testified 
that his PTSD symptoms caused increased problems at school 
and work.  He stated that he was unable to maintain 
employment, and had nightmares every night, flashbacks 5 to 6 
times a week, sleeplessness, difficulty with concentration 
and remembering, suicidal thoughts, decreased motivation, and 
mood swings.  He was depressed all the time and had panic 
attacks at least twice a week.  

To support his testimony, the veteran submitted an April 1999 
VA outpatient treatment report showing an assessment of 
bipolar disorder, severe situational stress with a Global 
Assessment Functioning (GAF) of 45, with serious impairment 
in social, occupational, and school functioning.  The Board 
points out that service connection for a bipolar disorder is 
not in effect.  Nevertheless, because the veteran contends 
that his PTSD has increased in severity and an August 1996 
Consultation Psychological Evaluation and Biopsychosocial 
Report shows a GAF of 35, VA outpatient treatment reports in 
1997 show the veteran's GAF score at 60, and on VA 
examination in June 1998 the GAF was 61, the Board finds that 
additional development is warranted.  

In light of the veteran's assertions presented on appeal and 
the absence of an examination report separating and 
describing the distribution of symptoms for each of the 
veteran's diagnosed psychiatric disabilities in conjunction 
with a GAF score based solely on his PTSD symptoms, the Board 
finds that additional development is warranted.  

The statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, the Board concludes that additional 
development is warranted.  This case is therefore REMANDED 
for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
PTSD since June 1998.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA or private.  If any records 
are obtained, the RO should incorporate 
them into the veteran's claims folder.

2.  Thereafter, the RO should schedule a 
psychiatric examination to determine the 
severity of the veteran's PTSD.  All 
indicated studies should be conducted.  
The examination reports should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
indicated studies should be conducted in 
order to clearly identify any psychiatric 
disorder(s) present, and the 
relationship, if any, among them.  All 
findings should be recorded in detail.  
In a comprehensive report, and after 
review of the veteran's history, 
complaints, and pertinent data from the 
claims folder, the examiner should 
provide an opinion, to the extent 
possible, to which the PTSD affects 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V, GAF score, with an 
explanation of the numeric code assigned, 
is to be included.  Further, to the 
extent possible, the examiner should 
separately identify and describe the 
distribution of symptoms for each 
psychiatric disability found.  If the 
foregoing is not possible, the examiner 
should so state.

The veteran's claims folder should be 
provided to the examiner for review prior 
to the examination.  

3.  The RO should then review the 
veteran's claim and should fully address 
the issue of entitlement to an increased 
rating for PTSD in accordance with the 
applicable provisions of 38 C.F.R. 
§ Parts 3 and 4.  All pertinent law, 
regulations, and United States Court of 
Appeals for Veterans Claims (Court) 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes all pertinent 
law and regulations, and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instruction in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for scheduled 
examinations, could result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


